Citation Nr: 1451534	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to service connection for acute myelocytic leukemia to include as due to exposure to herbicides, for accrued benefits purposes.

3.  Entitlement to service connection for a chronic heart condition to include as associated with hypertension or as due to exposure to herbicides, for accrued benefits purposes.

4.  Entitlement to a compensable disability rating for actinic keratosis, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had multiple periods of active service with service in the Republic of Vietnam from November 1969 to November 1970.  The Veteran died in July 2009.  The Appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

The issues of entitlement to a compensable disability rating for actinic keratosis, and entitlement to service connection for acute myelocytic leukemia, and for a chronic heart condition, all for accrued benefits purposes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is in relative equipoise as to whether the cause of the Veteran's death is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Appellant's favor, the cause of the Veteran's death was incurred in service.  38 U.S.C.A. §§ 1110 , 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal decided below.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

II. Service Connection for Cause of Death

When any veteran dies from a service-connected disability, that veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that a disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 . 

The Appellant asserts entitlement to service connection for the cause of the Veteran's death on the basis that the cause of his death was related to the Veteran's service-connected disabilities.  Specifically the Appellant asserts that exposure to herbicides in service resulted in the diagnosed acute myelocytic leukemia, which in turn caused his death.

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Some chronic diseases, including leukemia, are presumed by law and regulation to have been incurred in service if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA laws and regulation provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military service, certain diseases including all chronic B-cell leukemias (including but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the appellant.

The Veteran's certificate of death shows that he died in July 2009.  The certificate records the immediate cause of death as acute myelocytic leukemia; and lists no other conditions as contributing to death.  .

In a March 2010 statement, Stanton L. Danielson, M.D., noted that the Veteran was deceased due to acute myelomonocytic leukemia.  Noting that the Veteran was exposed to Agent Orange during service in Vietnam, Dr. Danielson stated that after review of the scientific literature on this condition, it was his opinion that it is as likely as not that the Veteran's leukemia was related to that exposure.

In a November 2011 statement, Mark W. Westberg, M.D., of Medical Oncology and Hematology Associates, noted that he had treated the Veteran, and that the Veteran died of acute myelogenous leukemia.  Dr. Westberg noted that the Veteran had exposure to Agent Orange while serving in Vietnam and that Agent Orange has been found to be contaminated by dioxin, which was an extremely toxic chemical.  Dr. Westberg noted that VA has recognized several cancers including Hodgkin's disease, non-Hodgkin's lymphoma, multiple myeloma, and soft tissue sarcoma, as caused by Agent Orange; and that research showed an increased incidence of AML has been shown in veterans exposed to Agent Orange.  Based on the foregoing, Dr. Westberg opined that it is likely that the Veteran's AML was caused by Agent Orange.  He stated his belief that AML should be added to the list of presumed diseases caused by Agent Orange.

In a July 2014 statement, David P. Steensma, M.D., of the Division of Hematologic Malignancies, Department of Medical Oncology, and Associate Professor of Medicine of Harvard Medical School, and of the Dana-Farber Cancer Institute, provided a comprehensive description of the Veteran's medical history and opinion as to the etiology of the cause of the Veteran's death.  Dr. Steensma noted the following summary history.  The Veteran's blood counts from July 2008 were highly suggestive that the myeloproliferative neoplasm/myelodysplastic syndrome (MPN/MDS) overlaps the chronic myelomonocytic leukemia (CMML), since at that time the Veteran had anemia with cited mean cell volume, thrombocytopenia, and peripheral blood monocytosis.  By October 2008 the Veteran had a marrow examination and was diagnosed with acute myeloid leukemia (AML) with monocytic differentiation.  Despite chemotherapy, he died of AML the following year in July 2009.  

Dr. Steensma provided a cogent discussion of the scientific literature and research as to the relationship between exposure to herbicides in Vietnam, and MDS/CMML, or related myeloid neoplasm, or marrow failure condition; and recommended that such exposed veterans should be fully eligible for appropriate benefits.  Based on all of the foregoing, Dr. Steensma concluded with an opinion that the Veteran's CMML and AML is more than likely related to his exposure to Agent Orange and related solvents during service in Vietnam.

In light of the opinions offered by these private specialist physicians, the evidence is at least in equipoise with respect to the likelihood that the Veteran's acute myelocytic leukemia was etiologically related to service and contributed substantially and materially to the Veteran's death; combined to cause death; or aided or lent assistance to the production of death, as persuasively articulated in the three opinions.  There are no opposing opinions.  Resolving all reasonable doubt in the Appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted. 


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

The Pension Management Center certified for appeal issues of entitlement to service connection for acute myelocytic leukemia and for a chronic heart condition, both to include as due to exposure to herbicides and for accrued benefits purposes.  In addition, in the February 2010 rating decision the PMC denied a claim of entitlement to a compensable disability rating for actinic keratosis.  In a letter received in August 2010, the appellant timely filed a notice of disagreement with the February 2010 determination.  However, as a statement of the case (SOC) has not been issued on this issue, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required in part for issuance of an SOC and to provide the appellant the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; Id.

Normally, only the evidence of record at the time of the Veteran's death is considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000 (2014).  However, the law regarding accrued benefits claims was amended on October 10, 2008.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145 (2008).  

Section 212 created a new statute which provides that, if a claimant dies while a claim or appeal for any benefit under a law administered by VA is pending, a living person who would be eligible to receive accrued benefits due to the claimant may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2002 & Supp. 2013); 38 C.F.R. § 3.1010(a) (2014). 

Regulations recently promulgated with respect to substitution claims provide that in lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation by an eligible person listed in §3.1000(a) is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such a claim, was pending before the agency of original jurisdiction or the Board of Veterans' Appeals when the claimant died.  See 79 Fed. Reg. 52977 (Sept. 5, 2014); 38 C.F.R. § 3.1010 (2014).  
In this case, the agency of original jurisdiction (AOJ) issued the Veteran a rating decision denying service connection for a chronic heart condition in April 2006.  The RO did not readjudicate the claim after receiving material evidence within one year of that decision, and it remained pending.  In October 2008 the Veteran submitted claims of entitlement to service connection for acute myelocytic leukemia and of entitlement to an increased rating for actinic keratosis.  Before those claims were adjudicated the Veteran died in July 2009. 

In August 2009, the Veteran's surviving spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in August 2009, within one year of the Veteran's death.  This application is deemed to include a request to substitute for the Veteran in the claims pending at the time of his death.  The AOJ has not yet adjudicated that request for substitution.

Notably, rules for substitution, unlike for accrued benefits claims, provides that the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  Any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In cases involving substitution, additional evidence can be added to the file in furtherance of the claim. 

As the Board cannot make a decision on the substitution issue in the first instance, the issue must be remanded to the AOJ for adjudication.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. §§  38 C .F.R. § 20.101(a), 3.1010(e) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Appellant a statement of the case addressing the issue of the claim of entitlement to a compensable disability rating for actinic keratosis, for accrued benefits purposes; to include notification of the need to timely file a Substantive Appeal to perfect an appeal on this issue.  

2.  Adjudicate the Appellant's request for substitution and readjudicate the issue on appeal.  If the decision is adverse to the Appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


